DETAILED ACTION
	Claims 28-41 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



	Claim 28-31, 33, and 38-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Farmer et al. (US 2010/0291444).
	Regarding claims 28, 29, and 38-40 Farmer et al. teaches a battery comprising an electrode 514, a separator 508, and a pvdf binder 512 that adheres the separator to the electrode, wherein the electrode has porosity (see figure 4) (par. 48-55, fig. 4).  Farmer does not specifically teach that 60% (70%, 80%, or 90%) of the porosity is free of the attachment substance, however, porosity is inherently free of solid material.


    PNG
    media_image1.png
    841
    689
    media_image1.png
    Greyscale

Regarding claim 30, Farmer teaches that lithium ions flow through the battery cell (par. 48-55, fig. 4).
Regarding claim 31, Farmer teaches that the pvdf is porous (par. 48-55, fig. 4).

.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Farmer as applied above, further in view of Horpel et al. (US 2008/0032197).
	Regarding claim 32, Farmer teaches that the separator may comprise ceramic particles with a pvdf binder (par. 30-31).  Farmer does not teach that the melting point of pvdf is below that of the particles.  However, Horpel teaches that ceramic separators are suitable formed with titanium dioxide (par. 9).  Therefore, it would have been obvious to one of ordinary skill in the art to use titanium oxide as the ceramic particle in Farmer because Horpel teaches that such a particle is suitable for use as a separator.  One of ordinary skill in the art would recognize that the melting point of titanium oxide is thousands of degrees Celsius higher than the melting point of pvdf.

37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. as applied above, further in view of Matsuno et al. (US 2009/0305143).
	Regarding claim 37, Farmer does not teach that the porosity of the electrode is between 1 and 70 vol. %.  However, Matsuno teaches that a suitable porosity for battery electrodes is between 12 and 21 vol. % (par. 10-16).  Therefore, it would have been obvious to one of ordinary skill in the art to have the porosity of the electrode is be between 12 and 21 vol. % in the invention of Farmer because Matsuno teaches that such a porosity is suitable for a battery electrode.

	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Farmer et al. as applied above, further in view of Coustier (US 2002/0110732).  
	Regarding claim 41, Farmer et al. does not teach that the film comprises surfaces that are substantially free of the pvdf binder.  However, Coustier teaches that the electrode and separator may be adhered by simply coating the separator with pvdf (par. 36).  Therefore, it would have been obvious to one of ordinary skill in the art to adhere the separator and electrode of Farmer with a coating of binder in the invention of Farmer because Coustier teaches that such a configuration is suitable for adhereing the two together.
Allowable Subject Matter
Claims 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729